Opinion by
Cline, J.
It was stipulated that certain items of the merchandise are the same in all material respects as the merchandise passed upon in Tower & Sons v. United States (14 Cust. Ct. 94, C. D. 919) and that the claims in the protests are limited to the quantities of said merchandise referred to in the stipulation under the title “Regulations complied with as to the following weights.” In view of the stipulation and on the authority of the decision cited the items in question were held free of duty as claimed.